          Case 1:20-cr-00004-ER Document 42 Filed 01/13/21 Page 1 of 1




                                       January 11, 2021
                                       The January 14 status conference is adjourned to March 3,
By ECF                                 2021, at 11:30 a.m. Speedy trial time is excluded from
                                       January 14, 2021, until March 3, 2021, in the interest of
The Honorable Edgardo Ramos
                                       justice.
United States District Judge
Southern District of New York          SO ORDERED.
40 Foley Square
New York, NY 10007                                                       1/13/2021

       Re:    United States v. Doran Santiago Ramos
              20-CR-4 (ER)

Dear Judge Ramos:

        With the consent of the Government by AUSA Brett Kalikow, I write to respectfully
request that the Court adjourn the status conference scheduled for January 14, 2021, for
approximately 45 days. The Government needs additional time to review and consider Mr.
Ramos’s mitigation submission. The adjournment will hopefully allow the parties to reach a
resolution in this matter. The Government requests the exclusion of time under the Speedy Trial
Act, 18 U.S.C. §3161, from January 14 until the new status conference. The defense consents to
the exclusion of time.



                                            Respectfully submitted,


                                            ___/s/______________
                                            Zawadi Baharanyi
                                            Assistant Federal Defender
                                            212-417-8735


cc:    Brett Kalikow
       Assistant United States Attorney
       (by ECF)
